Citation Nr: 0110678	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for ventral hernia 
with bowel obstruction secondary to surgery for bladder 
cancer, currently rated as 40 percent disabling.

2.  Initial assignment of rating for scar, residual of 
surgery for bladder cancer, initially rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to October 
1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The August 1998 rating 
decision denied an increased rating (in excess of 40 percent) 
for ventral hernia with bowel obstruction secondary to 
surgery for bladder cancer, and granted service connection 
for a scar, residual of surgery for bladder cancer, and 
assigned an initial disability rating of 10 percent, 
effective from the date of claim in April 1998.  In April 
1998, the veteran entered notice of disagreement with this 
decision.  The RO entered a statement of the case in January 
2000, but only addressed the issue of entitlement to an 
increased rating (in excess of 40 percent) for ventral hernia 
with bowel obstruction secondary to surgery for bladder 
cancer, but did not address the issue of assignment of 
initial rating for the service-connected scar.  The veteran 
entered a substantive appeal on a VA Form 9, received in 
March 2000.  

The Board further notes that the veteran filed a timely 
notice of disagreement with the RO's August 1998 decision 
granting service connection and assigning a 10 percent rating 
for a surgical scar from  surgery for bladder cancer but a 
statement of the case on this appealed claim was not 
subsequently issued.  This matter is addressed in the REMAND 
appended to this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtain by the 
RO.

2.  The veteran's service-connected ventral hernia with bowel 
obstruction secondary to surgery for bladder cancer is 
currently manifested by complaints of daily and continuous 
abdominal pain, including pain on walking and standing, and 
clinical evidence of a ventral hernia 21cm horizontally by 
15cm vertically to the right of the abdominal incision, 
reducible, with soft and tender abdomen.  

3.  The veteran's ventral hernia with bowel obstruction 
secondary to surgery for bladder cancer is not productive of 
a massive hernia with severe diastasis of the recti muscle, 
or extensive diffuse destruction or weakening of the muscular 
and fascial support of the abdominal wall. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
40 percent for ventral hernia with bowel obstruction 
secondary to surgery for bladder cancer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.41, 4.114, Diagnostic Code 
7339 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, with regard to the claim for increased rating 
for ventral hernia, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  In this regard, the 
Board notes that the veteran has been afforded examinations 
in July 1998 and May 1999 and VA medical treatment records 
have been obtained.  The RO requested from the veteran 
information pertaining to symptomatology since service and 
any physician statements reflecting treatment since discharge 
from service, and advised him in the statement of the case 
what must be demonstrated to establish an increased rating.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claim, and the veteran has not 
identified any additional treatment records which have not 
been obtained.  Accordingly, with regard to this issue, no 
further assistance to the veteran in acquiring medical 
evidence is required by the new statute.  

On April 15, 1998, the Board issued a decision denying an 
increased rating (in excess of 40 percent) for the veteran's 
service-connected disability of ventral hernia with bowel 
obstruction secondary to surgery for bladder cancer.  Two 
weeks later, the veteran submitted a claim for increased 
rating for this disability (received by the RO on April 30, 
1998), requesting a VA compensation examination and 
contending that he had to use a wheelchair due to pain and 
that his hernia had "deteriorated in its condition and 
cannot be corrected."  The veteran's representative contends 
that an additional 10 percent rating should be assigned for 
the veteran's second ventral hernia. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The record shows that the veteran was awarded disability 
compensation under the provisions of 38 U.S.C.A. § 1151, 
based on the severity of his ventral hernia as if this 
condition was a service-connected condition.  It was 
determined that his ventral hernia was due to treatment 
during a period of VA hospitalization from January 1984 to 
February 1984.  Based on VAMC hospital and outpatient 
treatment records, a May 1995 RO decision granted service-
connection for ventral hernia and bowel obstruction secondary 
to radical cystoprostatectomy and ileal conduit for invasive 
bladder carcinoma.  The RO assigned a 40 percent rating, 
which has remained in effect since that time.

A VA hospital summary for January 1984 through March 1984 
reveals that the veteran underwent an uneventful radical 
cystectomy with node dissection and ileal conduit.  Three 
days postoperatively the veteran had abdominal swelling.  He 
had a skin and fascial dehiscence on palpation.  The veteran 
was returned to the operating room and closed with retention 
sutures, and was instructed to wear an abdominal binder at 
all times.  The secondary diagnosis was wound dehiscence.

An April 1985 VA hospital summary reveals that the veteran 
was admitted for evaluation of an incisional ventral hernia.  
Physical examination revealed a very lax abdominal wall with 
an extremely large ventral hernia.  There was a large fascial 
weakness in the right lower quadrant.  On the left side there 
was a discrete fascial defect of approximately 4 centimeters.  
The protruding bowel was easily reducible.  The impression 
was large incisional hernia and the final diagnosis was 
ventral hernia.   

A May 1988 VA hospital summary indicates that the veteran was 
admitted for treatment after a two day history of nausea and 
occasional emesis.  Examination revealed a large bulging mass 
with thin skin, found to be ventral hernias which were very 
large and fairly reducible.  The rectal examination was 
normal.  The final diagnosis was partial small bowel 
obstruction and ventral hernias.  

The veteran was hospitalized in December 1994 for possible 
small bowel obstruction.  A January 1995 discharge summary 
from Clark Memorial Hospital shows that the veteran was 
admitted for partial small bowel versus large bowel 
obstruction.  Physical examination of the abdomen revealed 
the abdomen to be somewhat distended initially.  The 
diagnoses were partial small bowel obstruction versus ileus, 
and multiple incisional hernias in the past.

A July 1995 clinic note revealed that the veteran denied 
abdominal pain, nausea, vomiting, and weight loss.  The 
abdomen was soft and non-tender, bowel sounds were present, 
and the abdomen was obese and had ileocecal conduit.  The 
assessment was status post cystectomy with ileal conduit for 
stage B transitional cell carcinoma, presently doing well on 
Colace and Vitamin B12 shots. 

A January 1996 endoscopy found a normal esophagus and mild 
duodenitis.  An April 1996 VA outpatient treatment record 
indicates that the veteran attempted to wear a belt for 
support but his appliance would not stay in place.  The 
record also remarked that the veteran was a poor surgical 
candidate due to his age and lung problems.

At a June 1996 RO personal hearing, the veteran testified 
that he had pain in the abdomen when walking, and in the 
evening the pain bothered him the most.  His daily activities 
were limited to helping his wife with the dishes and walking 
the dog a few times each day.  The veteran stated that he 
could only walk one block without having to sit down and 
rest.  He indicated that he had a hard time going to the 
bathroom.  

At a December 1996 VA alimentary appendages examination, the 
veteran stated that he had lower abdominal pain that came and 
went with walking and standing, and decreased when lying 
down.  He stated that constipation prevented him from taking 
medicine.  Physical examination revealed that the veteran 
weighed 195 pounds, with a maximum weight of 200 pounds.  The 
abdomen was obese with positive bowel sounds, soft, and non-
tender.  A right midquadrant urostomy was noted with a 6 
centimeter left midquadrant ventral hernia; an 8 centimeter 
left lower quadrant ventral hernia was also noted.  The 
examiner remarked that the hernias  were reducible.  The 
veteran reported no abdominal discomfort at the time of the 
examination.  He also reported no food intolerance.  There 
was no nausea or vomiting.  The veteran stated that, when he 
did experience pain, it was at a degree of 5 (from a scale of 
1 to 10).  Anorexia, malaise, and generalized weakness were 
reported as being occasional.  The veteran stated that he was 
not sure if he was anemic, but he did take B12 shots.  He did 
not claim to be malnourished or have any nausea, but he did 
have occasional diarrhea and constipation.  There were no 
bowel disturbances; abdominal disturbances were occasionally 
painful.  The diagnosis was status post radical cystectomy 
with ileal conduit and complications of ventral hernias, not 
a surgical candidate.  A history of chronic pulmonary disease 
was also noted.

VA outpatient treatment records dated from December 1996 to 
April 1998 reflect a supple and non-tender abdomen (February 
1997), stable ventral hernia (April 1997), and the veteran 
was instructed in the use of a belt (June 1997), but later 
refused to wear a NuHope belt (September 1997 and March 
1998).  In April 1998 the veteran complained of abdominal 
discomfort, due to ventral hernia, on walking some distance.  
The entry reflects that there was nothing the surgeons could 
do about the ventral hernia, and the veteran asked about a 
wheelchair.  Physical examination in April 1998 revealed a 
soft nontender ventral hernia.  

At a VA compensation (intestines) examination in July 1998, 
the veteran presented in a wheelchair and stated that he was 
able to walk but not at a long distance, and that he received 
Vitamin B12 shots weekly.  He complained of ventral hernia 
(abdominal) pain, which went down into the lower testicle 
area and up into the chest area on occasion, and a deep 
muscle pull ache with stabbing pains that came and went 
during the day, and was worse with walking.  The veteran also 
reported that he experienced nausea and vomiting about once 
every two or three months, constipation almost twice a week, 
with diarrhea rarely, with no fistula, no malnutrition, and 
that he thought he had anemia, based on the fact that he took 
Vitamin B12.  The examiner indicated that the veteran had to 
wear a garter to help keep the hernia in place.  Examination 
revealed the following: a ventral hernia which measured 21 
centimeters horizontally and 15 centimeters vertically, 
mostly on the right side of the abdominal incision; and 
abdominal pain on the right side of the ventral hernia, 
evidenced by tenderness to touch, and pain upon light touch 
and to deep stimuli touch or palpation.  The diagnosis was 
status post bladder resection secondary to cancer of the 
bladder in 1984 with chronic residuals of pain from the 
ventral hernia.  

(The abdominal scar was also noted to be painful, and a 
separate 10 percent has been assigned by the RO.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).  See also 38 C.F.R. 
§ 4.14.  As noted in the introduction to this decision, the 
veteran appealed for the assignment of a higher rating and 
that claim is addressed in the REMAND  below.)

At a VA compensation (intestines) examination in May 1999, 
the veteran reported daily pain in the lower abdomen (a 
pulling type of discomfort), worse with walking, nausea with 
pain two weeks prior, no constipation in the previous year, 
loose stools about once a month, no history of fistula, and 
that he gets B12 shots every month.  Physical examination 
revealed that the veteran was riding in an electric cart, 
that he had a large, obese abdomen, there was no evidence of 
malnutrition or anemia, and he had shortness of breath after 
walking around in the room and getting up on the examination 
table.  Examination noted a ventral hernia, mostly to the 
right side of the abdominal scar, which was 21cm by 15cm, 
tenderness of the left upper quadrant and the lower abdomen 
without rebound or guarding, and no palpable masses.  The 
examiner indicated that he was unable to fully examine the 
right lower quadrant due to the stoma and the pouch covering 
most of the right lower quadrant.  The examiner noted that 
the veteran was not wearing an abdominal support, there was 
no current treatment for ventral hernia, and there was no 
fistula.  The diagnosis was ventral hernia. 

A VA outpatient treatment entry dated in February 2000 
reflects the veteran's report of increasing pain and 
difficulty walking due to a large ventral hernia.  
Examination revealed that the veteran may be developing an 
inguinal hernia below a left mid abdominal hernia.  The 
ventral hernia was noted to be quite tender to palpation and 
reducible, but would not stay in.  The assessment was ventral 
hernia, and the examiner added that he felt the veteran's 
symptoms had progressed and the veteran should be reexamined 
by general surgery.  

A March 2000 surgical record includes a notation of a history 
of progression of hernia symptoms, with a ventral hernia left 
of the supraumbilical midline, which was reducible.  The 
examiner noted that the veteran's progressive chronic 
obstructive pulmonary disease had probably caused his 
progressive hernia symptoms, and the physician opined that 
the veteran was still a poor candidate for surgery due to his 
progressive chronic obstructive pulmonary disease.  For 
example, VA outpatient treatment records reflect 
exacerbations of the veteran's non-service-connected chronic 
obstructive pulmonary disease in December 1996 and March 
1997.  VA treatment records also reflect that the veteran is 
suffering from non-service-connected adjustment disorder with 
anxiety and depressed mood (April and May 1997), including 
contemplation of suicide, and that the anxiety may be 
exacerbating his shortness of breath.  An August 1997 entry 
reflects that the veteran's decreased visual acuity was also 
affecting his daily activity.  

The veteran has been assigned a 40 percent disability rating 
under the provisions of Diagnostic Code 7339 for ventral 
hernia and bowel obstruction secondary to radical 
cystoprostatectomy and ileal conduit for invasive bladder 
carcinoma.  A 40 percent rating is warranted for a large 
postoperative ventral hernia which is not well supported by a 
belt under ordinary conditions.  A 100 percent rating 
requires a massive, persistent hernia with severe diastasis 
of the recti muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic 
Code 7339.

After a review of the evidence of record, the Board finds 
that the evidence does not support an increased rating (in 
excess of 40 percent) for the veteran's ventral hernia 
disability.  The veteran's symptomatology is encompassed by 
the schedular criteria for a 40 percent rating and the 
schedular criteria for the next higher rating of 100 percent 
have not been met.  The more recent VA examinations, 
including in July 1998 and May 1999, disclosed no evidence of 
a massive, persistent ventral hernia with severe diastasis of 
the recti muscles or extensive destruction or weakening of 
the muscular and fascial support of the abdominal wall so as 
to be inoperable.  In fact, these examiners, and other VA 
examiners treating or examining in February and March 2000, 
specifically noted that the veteran's ventral hernia was 
reducible.  
The Board acknowledges that the veteran has been found to be 
unable to undergo hernia surgery but this is shown by the 
medical evidence to be due to his age and lung problems, not 
because the ventral hernia disability is inoperable. 
The current 40 percent rating contemplates the veteran's 
current clinical situation.  He has a large ventral hernia 
that is not supportable by a belt under ordinary conditions.  
During the December 1996 VA examination, the veteran's 
abdomen was found to be soft and non-tender.  Subsequent VA 
examinations in July 1998 and May 1999 reveal tenderness of 
the abdomen to touch or palpation.  While this is noted to be 
part of a "progression" of ventral hernia disability, the 
evidence still does not show that the ventral hernia 
disability more nearly approximates the schedular criteria 
for a 100 percent rating.  Although the veteran's ventral 
hernia is large, the medical examiners have not indicated it 
to be massive, and have not indicated that the ventral hernia 
is productive of severe diastasis of the recti muscles or of 
the extensive diffuse destruction or weakening of the 
muscular and fascial support of the abdominal wall.  Simply 
put, the medical evidence fails to show that the veteran's 
ventral hernia with a history of bowel obstruction secondary 
to surgery for bladder cancer is manifested by the symptoms 
and signs that satisfy the criteria for the next highest 
rating (100 percent.  The preponderance of the evidence is 
against entitlement to a rating in excess of the current 40 
percent at this time.  38 C.F.R. § 4.114, Diagnostic Code 
7339. 

The Board has considered the veteran's representative's 
contention, raised for the first time in a January 2001 brief 
during the appeal, that a separate 10 percent rating is 
warranted for a second ventral hernia scar.  While an April 
2000 VA outpatient treatment note indicates 6 and 8 
centimeter ventral hernias, both are located in the left mid 
and lower abdominal quadrant or the same anatomical region.  
The current 40 percent rating for a large postoperative 
ventral hernia which is not well supported by a belt under 
ordinary conditions incudes these findings, and there is no 
evidence of another ventral hernia in a different anatomical 
location due to the service-connected surgery for bladder 
cancer.  The veteran is already in receipt of a separate 10 
percent rating for a symptomatic surgical scar.  The evidence 
does not demonstrate the presence of an additional scar due 
to the surgery in question that is poorly nourished with 
repeated ulceration (Diagnostic Code 7803), tender and 
painful on objective demonstration (Diagnostic Code 7804), or 
productive of functional limitation to warrant an additional 
10 percent rating (Diagnostic Code 7805).  38 C.F.R. § 4.118 
(2000).
The Board also finds that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on the 
veteran's appeal on this increased rating issue.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2000) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a rating on an extraschedular basis.  The veteran's 
ventral hernia disability can not be characterized as 
necessitating frequent hospitalizations.  Therefore, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A rating for ventral hernia with bowel obstruction secondary 
to surgery for bladder cancer in excess of 40 percent is 
denied.


REMAND

By an April 1999 statement (received April 15, 1999), the 
veteran effectively entered notice of disagreement with the 
August 1998 RO rating decision to initially assign a 10 
percent rating for scar, residual of surgery for bladder 
cancer.  Notwithstanding the RO's characterization of the 
veteran's statement as a claim for "increase[d]" rating for 
the scar (residual to surgery for bladder cancer), because 
the veteran's April 1999 statement was received within one 
year of notice of the August 1998 grant of service connection 
and initial 10 percent rating assignment, the effect of the 
veteran's April 1999 statement was to enter notice of 
disagreement with the 10 percent rating initially assigned by 
the August 1998 rating decision.  The RO also issued an 
October 1999 rating decision denying a rating in excess of 10 
percent for the scar.  

However, it does not appear that a statement of the case on 
this issue has been issued subsequent to the veteran's notice 
of disagreement.  The January 2000 statement of the case, as 
well as supplemental statements of the case in March and 
November 2000, addressed only the issue of increased rating 
for ventral hernia disability.  In the normal course of VA 
adjudication, a claimant who wishes to appeal an adverse RO 
decision files a notice of disagreement and then, after the 
RO has filed a statement of the case, perfects an appeal to 
the Board by filing a substantive appeal to the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) 
(Archer, Chief Judge, concurring); Hamilton v. Brown, 4 Vet. 
App. 528, 533 (1993) (en banc), aff'd, 39 F.3d 1574, 1583-85 
(Fed. Cir. 1994); Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993) (detailing the "series of very specific, sequential, 
procedural steps that must be carried out" to acquire 
appellate review); 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.201 (2000).  

The record does not reflect that, pursuant to 38 C.F.R. 
§ 19.26 (2000), a statement of the case has been issued 
regarding the issue of the initial rating assignment for scar 
(residual to surgery for bladder cancer).  In the past, the 
Board has referred such matters back to the RO for 
appropriate action.  However, the Court has indicated that 
the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the issue of the initial rating assignment for 
scar (residual to surgery for bladder cancer) is hereby 
REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case addressing on the merits the 
appeal of the initial assignment of a 10 
percent rating for a scar (residual to 
surgery for bladder cancer).  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from the August 
1998 initial rating determination. 

2.  Should the veteran enter a timely 
appeal of the assignment of an initial 10 
percent rating for a scar (residual of 
surgery for bladder cancer), the RO 
should review the claims file and take 
any additional appropriate action to 
ensure compliance with the assistance to 
the claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

The purpose of this remand is to comply with the holding of 
the Court in Manlincon, 12 Vet. App. 238.  The Board 
intimates no opinions as to the eventual determinations to be 
made in this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

